Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1, 9-10, 13 and 16-17 are rejected under 35 U.S.C. 102(a2) as being anticipated by Lee et al. (US 9,343,361; hereinafter Lee).
Regarding claim 1, Lee discloses, in fig. 3, a method for forming a through-substrate via structure, comprising: providing a substrate 10 having a first major surface 11 and a second major surface 12’opposite to the first major surface 11; providing a conductive via structure 23 comprising: a trench extending from the first major surface 11 to a first distance, wherein the trench comprises a first trench portion and a second trench portion (not shown) laterally separated from the first trench portion in a cross-sectional view such that a part of the substrate 10 is interposed between the first trench portion and the second trench portion; a conductive material 24/26 within the trench 23 and having a lower surface 28; and the lower surface 28 terminates at the first distance; providing a recessed region 103 extending from the second major surface 12’ inward to a second distance, wherein the recessed region 103 defines a recessed surface 12 that is parallel to the first major surface of the substrate 10 and contiguous with the lower surface 28 of the conductive material 24/26 so that the lower surface 28 is exposed at the recessed surface 12; providing an insulator 35 at sidewall surfaces of the recessed region 103 and along a portion of the recessed surface 12, the insulator 35 having an opening that exposes the conductive material 24/26; providing a first conductive region 45 within the recessed region 103 and extending into the opening to contact the lower surface 28 of the conductive material 24/26 at the recessed surface 12; and providing a second conductive region 83 contacting the first conductive region 45, wherein a distal surface of the second conductive region 83 is outside of the recessed region 103.  


Regarding claim 9, Lee discloses, in fig. 3, a method for forming a through-substrate via structure, comprising: providing a substrate 10 having a first major surface 11 and a second major surface 12’opposite to the first major surface 11; providing a conductive via structure 23 comprising: a trench 23 extending from the first major surface 11 to a first distance; a conductive material 20 within the trench; and an insulating structure 22 along sidewalls of the trench and interposed between the conductive material 20 and the sidewalls of the trench 23; providing a recessed region 103 extending from the second major surface 12’ inward to a second distance to provide a recessed surface 12 parallel to the first major surface 11 of the substrate 10, wherein the conductive material 20 and the insulating structure 17 are exposed from the recessed surface 12; providing an insulator 35 within the recessed region 103; providing an opening extending through the insulator 35 exposing the conductive material 20 and the insulating structure 22 at the recessed surface 12; providing a first conductive region 45 over the insulator 35, wherein the first conductive region 45 extends into the opening and contacts the conductive material 20 and the insulating structure 22 at the recessed surface 12, and wherein the first conductive region 45 is adjacent to sidewalls of the opening; and providing a second conductive region 83 over the first conductive region 45 (fig. 3), wherein a distal surface of the second region 83 is outside of the recessed region 103.  
Regarding claim 10, Lee discloses wherein: providing the first conductive region 45 comprises providing the first conductive region 45 comprising copper (col. 5, lines 36-38 & 8-10).
Regarding claim 13, Lee discloses wherein: providing the insulator comprises providing the insulator comprising a polymer (col. 6, lines 1-3).  

Regarding claim 16, Lee discloses, in fig. 3, a method for forming a through-substrate via structure, comprising: providing a substrate 10 having a first major surface 11 and a second major surface 12’ opposite to the first major surface 11; providing a conductive via structure 23 comprising: a trench 23 extending from the first major surface 11 to a first distance into the substrate 10; and a conductive material 24/26 within the trench 10; providing a recessed region 103 extending from the second major surface 12’ into the substrate 10 to a second distance, wherein the recessed region 103 defines a recessed surface 12 generally parallel to the first major surface 11 of the substrate 10, and wherein the conductive material 24/26 is exposed from and terminates at the recessed surface 12; providing a first conductive region 45 within the recessed region 103 and contacting the conductive material 24/26 at the recessed surface 12; and providing a second conductive region 83 contacting the first conductive region 45, wherein a distal surface of the second conductive region 83 is outside of the recessed region 103. 
Regarding claim 17, Lee discloses wherein: providing a conductor coupled to the conductive material at the first major surface of the substrate, the conductor comprising a bonding area for connecting to an electronic device (fig. 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 3-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable Lee (US 9,343,361).
Although the first distance of the conductive via structure (claim 3), the dimension of the substrate (claims 4 and 6), the thickness of the first conductive region (claim 5), and the second distance of the recess (claim 12) are not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).



3.	Claims 7, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,343,361) in view of Schrank et al. (US 8,378,496; hereinafter Schrank; see IDS dated 02/08/2021).
Regarding claim 20, Lee discloses a method for forming a through-substrate via structure as above but fails to disclose the substrate comprising an insulating material.   
Schrank discloses a method for forming a through-substrate via structure using SOI as a substrate 1 (fig. 7). It would have been obvious to the ordinary artisan at the time the invention was made to use the SOI as a substrate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claims 7, 11 and 19, Schrank discloses wherein: providing the first conductive region 17 comprises providing the first conductive region 17 contacting a portion of the substrate 12 at the recessed surface (fig. 9). 

4.	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,343,361) in view of Cobbley et al. (US 8,872,310; hereinafter Cobbley; see IDS dated 02/08/2021).
Regarding claim 8, Lee discloses a method for forming a through-substrate via structure as above but fails to disclose the recessed region having a sloped shape.
Cobbley discloses the recessed region comprises providing the sidewall surface of the recessed region having s a sloped shape so that the recessed region has a first width proximate to the conductive via structure and a second width proximate to the second major surface; and the second width is greater than the first width (fig. 7A). It has been held that the configuration/shape of a claimed structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey 357 F.2d 699, 149 USPQ 47 (CCPA 1966).
Regarding claim 14, Cobbley discloses wherein: providing the first conductive region 35/37/46 comprises protruding the first conductive region 35/37/46 outward from the recessed region 32 and outward from the second major surface 13 (fig. 6A).


Allowable Subject Matter


5.	Claims 2, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

6.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818